Citation Nr: 1713110	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  16-20 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial compensable disability rating for a neurologic disability manifested by visual aura with imbalance as a result of a shell fragment wound (SFW) with mild traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Robert Kampfer, Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1943 to April 1946, to include service in World War II for which he earned the Combat Infantryman Badge and the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in February 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which granted service connection for neurological condition resulting from TBI manifested by visual aura and occasional dizziness, and assigned a 0 percent (non-compensable) disability rating.  In his Notice of Disagreement, filed in February 2016, the Veteran specifically requested a 10 percent disability rating for this disability.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, but has the right to limit the scope of the claim and the benefits sought.  See AB v. Brown, 6 Vet. App. 35 (1993).

The record shows that the Veteran had requested the opportunity to appear at a Video Conference hearing before a Veterans Law Judge.  The record also shows that the Veteran was unable to attend his VA examination in person because of his advanced age and his health, raising the possibility that he would be unable to attend his requested hearing in person.  Inasmuch as the decision below awards the disability rating specifically sought by the Veteran, the Board finds that a further delay of this matter in the form of a remand for the requested hearing is unnecessary.  



FINDING OF FACT

The Veteran's TBI with neurological condition is manifested by visual auras, impaired attention, and occasional dizziness.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for visual auras, impaired attention, and occasional dizziness as a result of TBI with neurological condition have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.124a, Diagnostic Code 8045 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

Effective in 2008, VA implemented new rating criteria with respect to evaluations of TBIs, in an attempt to encompass all aspects of the residuals of this type of injury.  Residuals of TBI are evaluated under Diagnostic Code 8045, which provides that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  The rater is to evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.'  However, the rater should separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified' table.

Where the Veteran has subjective symptoms that do not interfere with work, instrumental activities of daily living, or relationships, including occasional headaches or mild anxiety, this should be considered a level '0' impairment.  Where the Veteran has three or more subjective symptoms as a result of TBI that mildly interfere with work, instrumental activities of daily living, or relationships, including intermittent dizziness, daily mild headaches, tinnitus, insomnia, or hypersensitivity to light or sound, this should be rated as a level '1' impairment.  Where the Veteran has three or more subjective symptoms hat moderately interfere with work, instrumental activities of daily living, or relationships, such as marked fatigability, blurred or double vision, and headaches requiring rest periods most days, this should be considered a level '2' impairment.  38 C.F.R. § 4.124a.

Pyramiding, considering the same symptoms under two or more Diagnostic Codes, is prohibited.  38 C.F.R. § 4.14.

The table contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled 'total.'  However, not every facet contains every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than 'total,' since any level of impaired consciousness would be totally disabling.  The rater is to assign a 100 percent evaluation if 'total' is the level of evaluation for one or more facets.  If no facet is evaluated as 'total,' assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.

Note (1) provides: There may be an overlap of manifestations of conditions evaluated under the table with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): 'Instrumental activities of daily living' refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medication and using a telephone.  These activities are distinguished from 'Activities of daily living,' which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4) provides: The terms 'mild,' 'moderate,' and 'severe' TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Facts and Analysis

The record shows that in 1986 the Veteran was treated by a private physician for complaints related to his visuals auras.  The doctor noted that the Veteran experienced infrequent headaches and problems with motion sickness.  (See Medical Treatment Record, Non-Government, received 05/03/2016, p. 1.)

A February 2013 note from the Veteran's eye doctor stated that the Veteran occasionally experienced blurred vision in both eyes.  (See Medical Treatment, Non-Government, received 03/21/2016, p. 45.)

A VA neurological examination in December 2013 noted the Veteran's history of visual aura, sometimes accompanied by headaches, and a history of motion sickness.  (See C&P Exam, received 12/18/2013, p.12.)  The examiner diagnosed a variant of migraine headaches with aura as a result of TBI.  (Id., p. 2.)

A report of VA eye examination in August 2015 included the Veteran's statements that his symptoms at the 1946 VA examination of headaches, lack of balance, and dizziness were the same as he was currently experiencing, just described differently.  (See C&P Exam, received 08/31/2015, p. 2.)

A January 2016 VA examination offered the opinion that the Veteran had suffered a TBI in service and had some minimal residuals of that incident.  Specifically, the examiner described the Veteran as having subjective symptoms that did not interfere with work, instrumental activities of daily living, or close relationships, particularly his experiences of visual aura.  (See C&P Exam, received 01/29/2016, pp. 3-4.)  The Veteran denied experiencing headaches or changes in taste or smell and the examiner noted that there was no loss of executive functioning or impairment of memory.

In a written statement submitted in February 2016, the Veteran asserted that the detrimental functional impact of his neurological residuals from TBI were more severe than those of his facial scars and merited a compensable disability rating.  Specifically, he complained of a persistent disability with visual auras, distraction, and dizziness.  (See Correspondence, received 02/17/2016, p. 1.)

In May 2016, the Veteran submitted a copy of the Statement of the Case with notations on it, indicating portions with which he disagreed.  (See Correspondence, received 05/03/2016, p. 1.)  The Veteran indicated that he experienced such symptoms as impairment of executive functioning, attention, and concentration without objective evidence on testing.  

In his VA Form 9 substantive appeal, the Veteran described his visual aura and other symptoms as "flagrant and impairing," as well as "profoundly disruptive."  (See VA Form 9, received 05/03/2016, p. 1.)

After reviewing all of the evidence of record, including that set forth above, the Board concludes that the Veteran's disability picture most nearly approximates one with three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or relationships, including intermittent dizziness, visual auras, and headaches.  The medical evidence includes several diagnoses of migraines based on the Veteran's reports of visual auras occurring at least daily, sometimes accompanied by headaches, as well as reports of dizziness and distraction or disorientation, and even occasional nausea.  The Veteran's consistent description of the severity of these symptoms indicates that they result in mild interference with his ability to function.  He has even described the symptoms as flagrant, disruptive, and impairing.  The Board finds that these descriptions most nearly approximate that of a 10 percent disability rating under Diagnostic Code 8045.  38 C.F.R. § 4.124a.
  
In reaching this conclusion, the Board has also considered the rating criteria related to peripheral vestibular disorders under Diagnostic Code 6204, which provides for a 10 percent disability rating for occasional dizziness.  38 C.F.R. § 4.87.  The Note associated with this Diagnostic Code specifies that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation is assigned.  In this instance, the Veteran does not have a diagnosis of vestibular disequilibrium; however, the objective evidence clearly supports a physical basis for the Veteran's symptom of occasional dizziness.  In addition, the guidelines associated with rating TBI residuals provide for evaluation "under the most appropriate diagnostic code" so long as the symptoms used for such a rating are not contemplated by any other disability rating assigned.  The Board finds these considerations to be persuasive in determining that a 10 percent disability rating should be assigned to the Veteran's TBI residuals in this instance.

Inasmuch as the Veteran specified in his February 2016 Notice of Disagreement and in his Substantive Appeal (VA Form 9) that he was seeking a 10 percent disability rating, as he believed this was what his disability picture warranted, the Board need not address the question of entitlement to a higher evaluation, or entitlement to additional ratings on an extraschedular basis.  38 C.F.R. § 3.156.


ORDER

Entitlement to a 10 percent disability rating for occasional dizziness as a result of TBI is granted.



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


